BMC SOFTWARE INC., and SUBSIDIARY, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.BMC Software v. CommissionerNo. 12731-98United States Tax Court1999 U.S. Tax Ct. LEXIS 61; September 8, 1999, Filed 1999 U.S. Tax Ct. LEXIS 61">*61  Counsel for Petitioner: GEORGE M. GERACHIS, Vinson & Elkins, L.L.P., Houston, TX.Special Trial Attorney: ALLAN E. LANG, Dallas, TX.  Ruwe, Judge RUWEDECISIONPursuant to the agreement of the parties in the above-entitled case, it isORDERED AND DECIDED: That there is a deficiency in income tax due from the petitioners for the taxable year ending March 31, 1993, in the amount of $ 48,715.00.* * * * * * It is stipulated that the Court may enter the foregoing decision.It is further stipulated that interest will be assessed as provided by law on the deficiency in tax due from petitioners.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court has become final.STUART L. BROWNChief CounselInternal Revenue Service